Title: To Alexander Hamilton from John Page, 22 March 1792
From: Page, John
To: Hamilton, Alexander



Dear Sir
[Philadelphia] March 22d. 1792

I have snatched a few Minutes from my Business to scribble an answer to the Author of the Letter which I delivered to you in the Presence of Col. Hartley. I have inclosed it for your perusal according to my Promise & hope it will serve as a Proof to you that I disdain to be an accomplice in a Cabal against you & convince Mr. Blanchard that he has mistaken my Character. I am dear Sir with real Esteem & perfect Respect
Your most obedt   Servant
John Page
